347 S.W.3d 184 (2011)
Jermaine O. HAYES, Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 94956.
Missouri Court of Appeals, Eastern District, Division Four.
September 6, 2011.
Lisa M. Stroup, St. Louis, MO, For Movant/Appellant.
Shaun J. Mackelprang, Dora A. Fichter, Jefferson City, MO, For Respondent/Respondent.
Before PATRICIA L. COHEN, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Jermaine O. Hayes (hereinafter, "Movant") appealed from the trial court's judgment entered after a jury found him guilty of first degree robbery, Section 569.020 RSMo (2000),[1] two counts of armed criminal action, Section 571.015, and attempted robbery in the first degree, Section 564.011. The trial court sentenced Movant as a prior and persistent offender to a total of three concurrent terms of twenty years' imprisonment plus a consecutive term of three years' imprisonment on one of the armed criminal action counts. This Court affirmed his conviction. State v. Hayes, 265 S.W.3d 350 (Mo.App. E.D.2008).
Movant now appeals from the judgment denying his Rule 29.15 motion for postconviction relief after an evidentiary hearing. Movant alleges he received ineffective assistance of counsel in that his trial counsel failed to submit an alibi instruction and to object to the prosecutor's cross-examination of Movant regarding his prior convictions.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decisidn was not clearly erroneous. Rule 29.15(k). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, we have provided a memorandum opinion, for the use of the parties only, setting forth the reasons for our decision.
The judgment is affirmed pursuant to Rule 84.16(b).
NOTES
[1]  All statutory references are to RSMo (2000) unless otherwise indicated.